W. EUGENE DAVIS, Circuit Judge:
Appellants, four Louisiana voters, appeal from the district court’s order granting defendants’ motion for summary judgment and dismissing plaintiffs’ suit seeking declaratory and injunctive relief on grounds that Louisiana’s method of conducting congressional elections violates the Constitution and laws of the United States. We reverse.
I.
In August 1995 four Louisiana citizens, who are registered to vote in Louisiana and *1028who have a history of voting in congressional elections, filed this action for declaratory and injunctive relief. They seek this relief under 42 U.S.C. § 1983 and pursuant to our federal question jurisdiction to resolve a Constitutional claim. Their core allegation is that the Louisiana open primary system violates the federal statutes that establish a uniform federal election day for members of Congress and must yield under the Supremacy Clause of the Constitution. After cross-motions for summary judgment were filed, the district court granted summary judgment for the defendants. The appellants filed a timely appeal.
II.
We review a district court’s grant of summary judgment de novo. Mozeke v. International Paper Co., 856 F.2d 722, 724 (5th Cir.1988). In deciding this appeal, we address only the pre-emption claim. See Shaw v. Delta Air Lines, 463 U.S. 85, 96 n. 14, 103 S.Ct. 2890, 2899 n. 14, 77 L.Ed.2d 490 (1983).
In Louisiana Public Service Comm. v. FCC, 476 U.S. 355, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986), the Supreme Court summarized the theories under which state laws are pre-empted as follows:
Pre-emption occurs when Congress, in enacting a federal statute, expresses a clear intent to pre-empt state law, when there is outright or actual conflict between federal and state law, where compliance with both federal and state law is in effect physically impossible, where there is implicit in federal law a barrier to state regulation, where Congress has legislated comprehensively, thus occupying an entire field of regulation and leaving no room for the States to supplement federal law, or where the state law stands as an obstacle to the accomplishment and execution of the full objectives of Congress. Pre-emption may result not only from action taken by Congress itself; a federal agency acting within the scope of its eongressionally delegated authority may pre-empt state regulation.
Id. at 368-69, 106 S.Ct. at 1898-99 (internal citations omitted).
We start our pre-emption analysis from the bedrock premise that Congress has authority to enact the requirements for federal elections. Article I, Section 4, Clause 1 of the Constitution states:
The Times, Places and Manner of holding Elections for Senators and Representatives, shall be prescribed in each State by the Legislature thereof; but the Congress may at any time by Law make or alter such Regulations, except as the Places of choosing Senators.
In Smiley v. Holm, 285 U.S. 355, 52 S.Ct. 397, 76 L.Ed. 795 (1932), the Court, interpreting Art. I, § 4, Cl. 1, stated that “[i]t cannot be doubted that these comprehensive words embrace authority to provide a complete code for congressional elections, not only as to times and places, but in relation to notices, registration,.... ” Id. at 366, 52 S.Ct. at 399.
In 1872, Congress established a uniform election day for elections for U.S. Representatives by enacting 2 U.S.C. § 7, which states:
The Tuesday next after the 1st Monday in November, in every even numbered year, is established as the day for the election, in each of the States and Territories of the United States, of Representatives and Delegates to the Congress commencing on the 3d day of January next thereafter.
This same election day was later adopted for elections for U.S. Senators in 2 U.S.C. § 1:
At the regular election held in any State next preceding the expiration of the term for which any Senator was elected to represent such State in Congress, at which election a Representative to Congress is regularly by law to be chosen, a United States Senator from said state shall be elected by the people thereof for the term commencing on the 3d day of January next thereafter.
Congress also set this day for the election of presidential electors. 3 U.S.C. § l.1
*1029Congress in 2 U.S.C. §§ 1, 7 therefore declared that all elections for Congress should be held on the same date, the Tuesday following the first Monday in November (federal election day). This declaration was subject to only two exceptions: (1) in states that required a majority vote for election, a runoff could be held between federal election day and January when officials take office; and (2) an election could be held on a different date if a vacancy occurred in the office. 2 U.S.C. § 8.2 In adopting this scheme, Congress precluded a state from holding an election in which members of Congress could be elected before the federal election date.
This interpretation is supported by the legislative history. This history indicates that Congress wanted a uniform election day to prevent earlier elections in some states unduly influencing the later voters, to prevent fraudulent voting in multiple state elections, and to remove the burden of voting in more than one federal election in a given year. Cong.Globe, 42d Cong., 2d Sess. 112 (1871).3
The legislative history of 2 U.S.C. § 8 also supports the conclusion that Congress intended any outcome determinative election to be held on federal election day unless it fell within the exception in § 8 During the consideration of § 8, Senator Thurman explained that Section 8
relates only to the case of a special election to fill a vacancy, or where there is a failure to elect. It does not touch the general elections for members of the House of Representatives. The cases, therefore, to which it will apply are very rare indeed. It is very seldom that there is an election to fill a vacancy, and still more seldom that there is a failure to elect. In all those States in which a plurality elects, no such thing as failure to elect can occur unless there should be a tie, and in those cases I think in every State the right then is determined by lot....
I think, therefore, there can be no failure to elect except in those States in which a majority of all the votes is necessary to elect a member, and they are very few in number. Then there is no probability of there being a failure to elect so as to make this section necessary in many cases, and *1030the vacancies that happen are very few indeed. The section itself, therefore, is rather inserted out of abundant caution than for any other reason.
Cong.Globe, 42d Cong., 2d Sess. 677 (1872) (remarks of Sen. Thurman) (emphasis added).
For all of the above reasons, we conclude that Congress intended that all determinative federal elections be held on federal election day except for the rare exceptions specified in 2 U.S.C. § 8.
We turn next to the Louisiana election scheme which appellants contend conflicts with 2 U.S.C. §§ 1, 7. Before 1978, Louisiana’s election system for selection of representatives and senators complied with the federal election day statutes. The pre1978 Louisiana law required recognized political parties to nominate candidates through partisan primaries. The parties’ nominees for Congress would then appear on the ballot on federal election day. Independent candidates and others who wished to appear on the federal election day ballot with the party nominees were required to qualify by other methods. The names of all qualified candidates were placed on the federal election day ballot. The candidate who received the most votes in this election was declared the winner. See La.Rev.Stat. § 18:546 (now repealed).
In 1978, Louisiana drastically changed its method for selecting federal and state officials by adopting an open primary system. Under this system, all candidates, regardless of party affiliation, appear on the same ballot and all voters regardless of party affiliation may vote for the candidate of their choice. La.Rev.Stat. § 18:401(B).4
This open primary is ordinarily5 held “on the first Saturday in October next preceding the date of the general election.” La.Rev. Stat. § 18:1272(A).6 See also La.Rev.Stat. § 18:1272(B). To win in the October primary, a candidate must receive a majority of the votes cast. Louisiana holds its general election on the federal election day. Id. But the names of congressional candidates (like candidates for statewide office) only appear on the general election ballot if no single candidate receives a. majority of the votes in the primary and a runoff between the two top candidates is required. La.Rev.Stat. § 18:1271.7
Thus the Louisiana open primary system allows contested elections for Congress to be decided in the primary, which is held at least one month before the general election. This is the portion of the Louisiana election scheme that appellants contend is in conflict with 2 U.S.C. §§ 1, 7. The Louisiana election code provides that: “A candidate who receives a majority of the votes cast for an office in a primary election is elected.” La. Rev.Stat. § 18:511(A). When the seat in Congress is filled in the October primary, no candidate’s name appears on the ballot in the November general election and no vote for that office can be cast on the federal election date. In fact, since 1978 over 80% of the contested congressional elections have been decided in the October primary. Only nine of fifty-seven contested elections for U.S. Representatives and one of six contested elections for U.S. Senator had candidates placed on the general election ballot for November.
*1031Appellants argue that the 2 U.S.C. §§ 1, 7 sets the earliest day that a state may hold a contested election for Congress where the ■winner may be determined. Appellants contend that the Louisiana election system conflicts with this provision by allowing such an election at an earlier date.
Appellees assert that the purpose of the primary election is to qualify candidates to appear on the November ballot. They argue that when one candidate receives a majority of the votes in the primary, only one candidate qualifies and the state is not required to place the single qualified candidate on the November ballot. We disagree. The state’s argument that the actual election occurs on the federal election day is refuted by the language of the Louisiana Election Code which states that “[a] candidate who receives a majority of the votes cast for an office in a primary election is elected." La.R.S. § 18:511(A) (emphasis added).
We agree with appellants that the Louisiana election system, as applied to elections for congressmen, conflicts with the federal statutes that establish a uniform federal election day and thwarts the congressional purpose of establishing a uniform day to prevent earlier elections from influencing later voters. Thus, the Louisiana system as applied to federal elections must yield under the Supremacy Clause.
III.
Having decided that the Louisiana open primary election scheme conflicts with 2 U.S.C. §§ 1, 7, we now turn to a consideration of the appropriate remedy.
Appellants contend that this court should declare the 1978 Louisiana election code invalid and reinstate the- pre-1978 election law. See Frost v. Corporation Common, 278 U.S. 515, 49 S.Ct. 235, 73 L.Ed. 483 (1929). This drastic remedy would require us to radically overhaul the state’s election procedure and reinstate an election system which the state abolished eighteen years ago.
In exercising our discretion in granting or withholding an injunction we balance “the conveniences of the parties and possible injuries to them according as they may be affected by the granting or withholding of the injunction.” Yakus v. United States, 321 U.S. 414, 440, 64 S.Ct. 660, 675, 88 L.Ed. 834 (1944).
Courts should be particularly loathe to preempt a state legislative task such as establishing an election scheme. Even in reapportionment cases where the voters’ Fourteenth Amendment rights to equal protection is infringed, federal courts frequently give the state an opportunity to remedy the defect before fashioning a judicial remedy. Westwego Citizens for Better Government v. City of Westwego, 946 F.2d 1109 (5th Cir.1991); Mississippi State Chapter, Operation Push, Inc., v. Mabus, 932 F.2d 400 (5th Cir.1991).
In addition to this federalism concern, a number of additional factors weigh against the issuance of an injunction: (1) The campaign for statewide and federal offices for the September 21 open primary election is well underway. Qualification date for candidates for those offices closed on Friday, July 12, 1996. Enjoining that election would be expensive for the candidates and the State. Ordering another election at a different time would also be confusing to the voters. (2) By contrast, the injury to the plaintiffs will be relatively minimal. To be assured of participating in the election of their representatives and senators, plaintiffs must vote on September 21. But they have the right to vote in those elections on that date and if they do so, their vote will count. If plaintiffs’ representatives and senators are elected on September 21, they will be required to return to the polls on November 5 to vote in the presidential election. However, compared with the cost of enjoining the September 21 election, two trips to the polls is a relatively minor cost.

CONCLUSION

For the reasons discussed above, we conclude that plaintiffs are entitled to a declaratory judgment that Louisiana’s election scheme conflicts with 2 U.S.C. §§ 1, 7 to the extent that the Louisiana scheme authorizes a contested election for members of Congress to be decided in the open primary before the uniform federal election day. The next scheduled session of the Louisiana legis*1032lature is in May 1997. We remand this ease to the district court with directions to reconsider plaintiffs’ request for injunctive relief if the state has not acted to resolve the conflict within a reasonable time after the 1997 legislative session. We also remand all remaining issues in this case to the district court.8.
REVERSED and RENDERED.

. 3 U.S.C. § 1 states:
The electors of President and Vice President shall be appointed, in each State, on the Tues*1029day next after the first Monday in November, in every fourth year succeeding every election of a President and Vice President.


. 2 U.S.C. § 8 states:
The time for holding elections in any State, District, or Territory for a Representative or Delegate to fill a vacancy, whether such vacancy is caused by a failure to elect at the time prescribed by law, or by the death, resignation, or incapacity of a person elected, may be prescribed by the laws of the several States and Territories respectively.
See, e.g., Public Citizen v. Miller, 813 F.Supp. 821 (N.D.Ga.), aff'd, 992 F.2d 1548 (11th Cir.1993); and Busbee v. Smith, 549 F.Supp. 494 (D.D.C.1982), aff'd, 459 U.S. 1166, 103 S.Ct. 809, 74 L.Ed.2d 1010 (1983).


. Mr. Butler who introduced the amendment stated the following reasons:
But on account of the facility for colonization and repeating among the large central States, New York holding its election in November, and Ohio, Pennsylvania, and Indiana holding their elections in October, the privilege is allowed the border States, if any man is so disposed, of throwing voters across from one into the other. I think it will be fair for everybody that on the day when one votes all should vote, and that the whole question should be decided then.
Again, there is another and a different question. Every fourth year many of the States have to hold two elections: one for the State on one day, and one for the electors of President and Vice President on another day. This throws a great burden needlessly and uselessly, it seems to me, upon the people, and I move this for the purpose of having a uniform election to take place in the future at a time when all the State constitutions as to State elections may be conformed to it.
Cong.Globe, 42d Cong., 2d Sess. 112 (1871).
On a different day, Mr. Butler reintroduced this amendment and stated:
Unless we do fix some time at which, as a rule, Representatives shall be elected, it will be in the power of each State to fix upon a different day, and we may have a canvass going on all over the Union at different times. It gives some States undue advantage. It gives some parties undue advantage.... But what I contend is that is an undue advantage, that it is a wrong, and it is a wrong also to the people of those States, that once in four years they shall be put to the trouble of having a double election. On every election day the poor laboring man who goes to the polls to vote loses his day's work, to say nothing of the expenses which fall on the politicians, and are of no very great consequence one way or the other.
Cong.Globe, 42d Cong., 2d Sess. 141 (1871).


. La.R.S. § 18:401 (B) states:
B. Nature. All qualified voters of this state may vote on candidates for public office in primary and general elections without regard to the voter’s party affiliation or lack of it, and all candidates for public office who qualify for a primary or general election may be voted on without regard to the candidate's party affiliation or lack of it.


. The primary is scheduled for September 21 this year because October 5 is a religious holiday.


. La.R.S. § 18:1272(A) states:
A. All general elections for representatives in Congress, sometimes referred to in this Title as congressional elections, shall be held on the first Tuesday next following the first Monday in November, 1982, and every two years thereafter. The primary election shall be held on the first Saturday in October next preceding the date of the general election.


.La.R.S. § 18:1271 states:
Except as otherwise provided in this Part, United States senators and representatives in Congress shall be elected as provided in this Title for the election of public officers.


. We decide this case under our federal question jurisdiction to resolve a claim under the Supremacy Clause. See Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96 n. 14, 103 S.Ct. 2890, 2899 n. 14, 77 L.Ed.2d 490 (1983). The issues not considered in this opinion include whether plaintiffs have stated a claim for a violation of the Privileges and Immunities Clause of the Fourteenth Amendment and whether plaintiffs have stated a claim enforceable under 42 U.S.C. § 1983.